Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 1 of 9




EXHIBIT 1
FILED: NEW YORK COUNTY CLERK 06/27/2019 02:57 PM                                                                                                               INDEX NO. 653755/2019
NYSCEF DOC. NO. 1        Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 2 of 9 NYSCEF: 06/27/2019
                                                                           RECEIVED




              SUPREME                      COURT                    OF THE                  STATE              OF NEW                   YORK
              COUNTY                   OF NEW                       YORK
              -----------------------------------------x

              MWW                GROUP,                     LLC,                                                                                                      :              Index        No.:




                                                                                                         PlaintifI,                                                   :              SUMMONS

                                                                      -    against            -                                                                       :




              TURNER                  BROADCASTING                                          SYSTEM,                      INC.,                                        :




                                                                                                             Defendant.                                               :

              -----------------------------------------x


              TO THE                 ABOVE                     NAMED                      DEFENDANTS:


                                 YOU ARE                       HEREBY                       SUMMONED                               to   answer                 the        complaint                     of    the     P

              to    serve         a copy               of    your         answer             on    the       Plaintiff             at   the       address                  indicated                below            wi

              the      service         of       this         Summons                 (not
                                                                                                  counting               the
                                                                                                                                  day       of    service                 itself),           or    within            30

              is    complete               if   the          Summons                 is     not     delivered
                                                                                                                               personally                 to     you           within             the        State




                                 YOU ARE                       HEREBY                       NOTIFIED                           THAT              should              you             fail    to    answer,

              entered            agaiñst               you     by         default           for    the       relief            demanded              in        the         complaint.




              Dated:                              June          24,        2019



                                                                                                                                 WHITE             AND               WILLIAMS                                LLP




                                                                                                         By
                                                                                                                                 JAY        SHAPIRO
                                                                                      1 of 8
                                                                                                                                 7 Times            Square
FILED: NEW YORK COUNTY CLERK 06/27/2019 02:57 PM                                                                                                                                              INDEX NO. 653755/2019
NYSCEF DOC. NO. 1                 Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 3 of 9 NYSCEF: 06/27/2019
                                                                                    RECEIVED




          SUPREME                  COURT               OF THE             STATE              OF    NEW YORK
          COUNTY                OF       NEW YORK
          -----------------------------------------                                                                                          X

          MWW            GROUP,              LLC,                                                                                            :         IndeX       No.:



                                                                                        Plaintiff,                                           :         COMPLAINT

                                                         - against          -                                                                :




          TURNER                BROADCASTING                              SYSTEM,                 INC.,                                      :

          ,


                                                                                         Defendants.
          -----------------------------------------                                                                                          X



                         Plaintiff,         by        and    through            its   attorneys,               the      law       offices         of    WHITE             AND        WILLIAMS                 LLP,


          as and       for     its Complaint                against         Defendants               herein,             respectfully                  sets    forth      and     alleges     the   following


          on    information               and     belief:


                                                                                             INTRODUCTION


                         1.              This         lawsuit       involves            a carefully                  orchestrated                 scheme          by      which       Defendant            Turner



          Broadcasting                  System,          Inc.      ("TBS")            and     certain             of     its      agents         and/or         employees,            invoiced           Plaintiff


          MWW            Group,          LLC          ("MWW")                $1,500,333               and         induced             MWW               to pay         $667,000         to Defendant                 for


          services            never      performed                 for    MWW.               By      virtue             of     that    payment,                 other      corporate          entities         have


         benefitted             while       MWW              has     been         deprived           of        a significant                sum        of money.


                                                                                              THE              PARTIES


                         2.              Plaintiff          MWW           is a limited             liability              company                incorporated              in the     State    of Delaware


         with         a principal            place          of    business            located             at     304         Park      Avenue                 South,       New       York,       New         York.


          Plaintiff           MWW          provides              public         relations,         public              affairs,       and        marketing              services.




                                                                                                                 -2-
          23053393v.1



                                                                                                          2 of 8
FILED: NEW YORK COUNTY CLERK 06/27/2019 02:57 PM                                                                                                                                                    INDEX NO. 653755/2019
NYSCEF DOC. NO. 1               Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 4 of 9 NYSCEF: 06/27/2019
                                                                                  RECEIVED




                       3.             Defendant              TBS          is a company                     incorporated                   in the        State        of     Georgia             with       a principal


         place       of business            located         in Atlanta,                Georgia.


                       4.             WME-IMG                  LLC          is an American                        talent         agency            formed            as a limited                liability


          company           incorporated                 in the        State      of Delaware                    with      a principal                  place       of business                 located          at 9601


          Wilshire          Boulevard,             Floor      3, Beverly                 Hills,        California.


                       5.             In     October              of     2017,           WME-IMG                         announced                   the         formation               of     a      new       holding


          company,            Endeavor,               LLC         ("Endeavor"),                   which                would           take        on      the     full      portfolio              of    owned          and


          operated          brands         formerly         under          the        WME-IMG                     banner.


                       6.             Endeavor              operates             as a talent                agency              that      represents               talent         for     music           and     theatre



          events,      comedy              performances,                  and         speaking             engagements.                       Endeavor               a limited             liability           company


          incorporated           in the          State     of California                 with      a principal                  place         of business                 located        at 1700           Broadway,


          San      Francisco,          California.            WME-IMG                           LLC        and         Endeavor                are      collectively                referred             to    herein       as


          "IMG".




                                                                           VENUE                  AND            JURISDICTION


                       7.             This        Court      has        personal           jurisdiction                  over          Plaintiff           MWW              because             it is a resident


          of this     State.         This     Court         has        personal          jurisdiction                   over      Defendant                 TBS           because             it regularly


          conducts          business          in this       State.


                       8.             Venue           is proper           in New            York           County              pursuant            to CPLR                 §503         because           Plaintiff


          MWW          is a resident              of New          York          County.




                                                                               FACTUALBACKGROUND


                       9.             On information                      and         belief,         in    or     around              2017        and/or           at some             point          prior     thereto,


          Andrew         Garson            was     an employee                   of     WME-IMG                        and/or          Endeavor.


                                                                                                                 -3-
          23053393v.1



                                                                                                           3 of 8
FILED: NEW YORK COUNTY CLERK 06/27/2019 02:57 PM                                                                                                                                                INDEX NO. 653755/2019
NYSCEF DOC. NO. 1                  Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 5 of 9 NYSCEF: 06/27/2019
                                                                                     RECEIVED




                          10.          On       information                   and     belief,          Defendant                 provided                 work         and     services           on    behalf         of


          clients         and/or      vendors               of     WME-IMG                  and/or            Endeavor                 at    a time             when        Andrew            Garson         was       an


          employee              of WME-IMG                       and/or       Endeavor.             Although                  WME-IMG                     and/or          Endeavor          was     responsible


          to pay       Defendant              for    this        work        and     services,           it did        not      pay     Defendant                  at the     time      the      invoices         were


          due       and    owing.


                          11.          In     late    2017          or early          2018,        Garson              left     the     employ              WME-IMG                  and/or        Endeavor.


                          12.          In     approximately                     February            of        2018,           Garson          joined            Plaintiff        MWW,             as Executive


          Vice       President.


                          13.          On       information                    and      belief,          at     some           point         in      time         after      Garson           joined         MWW,


          Garson,          with      the     knowledge                  of    an employee                and/or            agent       of TBS,              fabricated           seven        purported            TBS


          invoices          ("Fraudulent               Invoices")               on    TBS          letterhead.                The      Fraudulent                 Invoices           included:



                    1304065                                                     114,583                               Paid                                          3/13/2018


          _ _ 1304255                                                           125,000                               Paid                                          3/13/2018_        _ _

                 2408172ADJ                                                     125,000                               Paid                                          4/18/2018

                 2408174ADJ                                                     125,000                               Paid                                           5/4/2018

                    2284233                                                     17,000                                Paid                                          8/13/2018

                    1302928                                                     85,417                                Paid                                          4/12/2018_          _

                    1297883                                                     75,000                                Paid                                          3/27/2018
          Tablel.


                          14.          These          invoices               were       actually          the         amounts               that     were          those      for     work        and       services


         provided           to WME-IMG                       and/or           Endeavor            by     TBS.


                          15.          Garson              instructed           the     Accounts                Payable               Department                  at Plaintiff          MWW             to pay      the


          Fraudulent              Invoices.


                          16.          Accordingly,                     MWW            wired         funds            to      Defendant                  TBS.      The       payment           dates        for    each


          Fraudulent              Invoices           are     noted           in Table       1 above             in Paragraph                       13.




                                                                                                                -4-
          23053393v.1



                                                                                                          4 of 8
FILED: NEW YORK COUNTY CLERK 06/27/2019 02:57 PM                                                                                                                                                      INDEX NO. 653755/2019
NYSCEF DOC. NO. 1                          Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 6 of 9 NYSCEF: 06/27/2019
                                                                                             RECEIVED




                                17.             Defendant                TBS       accepted              these         payments,                 even        though          it    was        fully          aware            that


          Plaintiff               MWW               paid        Defendant                TBS          $667,000                for       services         that       were          not      performed                  and/or


          requested                   by    Plaintiff           MWW.


                                18.             After       this      scheme          involving                Garson             was     uncovered,                IMG           agreed        to     pay         TBS         the


          sum         of        $650,000            wrongfully                 invoiced          to Plaintiff                in     so much           as the       Fraudulent              Invoices                were        for


          services               allegedly              provided          by     Defendant               on behalf             of clients          and/or          vendors          of WME-IMG                        and/or


          Endeavor                    at a time          when         Andrew            Garson           was         an employee                 of    WME-IMG                    and/or        Endeavor.


                                19.             Instead         of    returning           the      $650,000                 to Plaintiff,             Defendant            TBS          has     instead            kept        the



          money             and         purportedly                applied        this       sum      to other              invoices         purportedly              due         from        Plaintiff             ("Other


          Invoices").                      These        Other        Invoices         include:



                  2476928-1                                                         400,000

                      1319517                                                       100,000

                  SB11216-1                                                         108,333

                  2443077-1                                                         225,000
          Table            2.


                            20.                 Plaintiff          has     demanded                but        not     received            any      information               concerning                     the    work         or


          services               that         underlie          the      Other       Invoices             and         has      no    knowledge                of     the     specifies            relating               to    the


                                                                TBS'
          them.            Further,                given                       acceptance                of         monies           from        Plaintiff           for      services               that         were         not


         performed                     and/or        requested            by     Plaintiff         MWW;                Garson's             participation             in a scheme                 involving                   TBS


                                                                                                TBS'
          and     its           agents         and/or        employees;                 and                    withholding                  of     $650,000           paid         by    IMG,           Plaintiff              has


          questioned                    the     legitimacy             of the       Other        Invoices.


                            21.                 Plaintiff          MWW            has     demanded                   restitution            from        Defendant                 TBS      including                a return


          of the           $667,000,                however,             Defendant              has      refused.


                            22.                 Based        on the        foregoing,              it is clear           that       Defendant            has       been      unjustly            enriched                by    the


          fraudulent                   conduct           perpetrated             on Plaintiff              MWW.


                                                                                                                      -5-
          23053393v.1



                                                                                                                5 of 8
FILED: NEW YORK COUNTY CLERK 06/27/2019 02:57 PM                                                                                                                                                         INDEX NO. 653755/2019
NYSCEF DOC. NO. 1                    Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 7 of 9 NYSCEF: 06/27/2019
                                                                                       RECEIVED




                                                                                                              COUNT               I


                                                                                         COMMON                       LAW             FRAUD


                         23.             Plaintiff               repeats             and      re-alleges               each           and      every           allegation               contained              within         the



         preceding             paragraphs                  of the          Complaint                as if      set forth              at length          herein.


                         24.             Defendant,                   acting          alone         or in       concert,              engaged            in    conduct        which            induced            Plaintiff


          to    pay    the      Fraudulent                     Invoices,           and       during           all     relevant           times           at issue         herein          represented              that       the


          Fraudulent                Invoices             and       Other        Invoices             were           legitimate               invoices           flowing          from          services          rendered


          on    behalf         of,     or     for        the     benefit           of,     Plaintiff.               Based        on         said    inducements                  and/or            representations,


          Plaintiff          paid      the     Fraudulent                   Invoices.


                         25.             Defendant,                   at     the      time         that       said        inducements                    and/or        representations                    were          made,


          knew        that     these         were          not      legitimate               invoices               flowing            from        services           rendered            on    behalf           of,    or    for


          the    benefit        of,     Plaintiff.


                         26.             Defendant                         intended                that         Plaintiff                   rely         upon           the         inducements                         and/or


          misrepresentations                         in order              to receive           payment.


                         27.             Plaintiff               relied       upon          these         inducements                   and/or           misrepresentations                        to    its    detriment



          by    paying          the         Fraudulent                Invoices.              Plaintiff              has       suffered             and        continues            to     suffer         ascertainable


          losses       as      a result             of     Defendant's                     fraudulent                actions,           including               but    not     limited              to    Defendant's


          repeated           demands                that       Plaintiff           now       pay        the    Other          Invoices             as well.


                         28.             Defendant's                       actions         enumerated                  above           constitute             common           law         fraud.


                                                                                                              COUNT              II


                                                                      NEGLIGENT                           MISREPRESENTATION


                         29.             Plaintiff               repeats             and      re-alleges               each           and      every           allegation               contained              within         the



         preceding             paragraphs                  of the          Complaint                as if      set forth              at length          herein.




                                                                                                                      -6-
          23053393v.1



                                                                                                               6 of 8
FILED: NEW YORK COUNTY CLERK 06/27/2019 02:57 PM                                                                                                                                                            INDEX NO. 653755/2019
NYSCEF DOC. NO. 1                        Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 8 of 9 NYSCEF: 06/27/2019
                                                                                           RECEIVED




                             30.             Defendant,                    acting           alone        or      in      concert,              negligently                   engaged                in     conduct            which


          induced             Plaintiff             to     pay        the       Fraudulent                  Invoices,             and        during           all     relevant                 times       at    issue        herein



          negligently                    represented              that       the     Fraudulent                 Invoices              and       Other         Invoices                  were      legitimate             invoices



          flowing              from          services             rendered                on      behalf         of,       or      for         the     benefit              of,     Plaintiff.             Based          on      said


          inducements                      and/or         representations,                      Plaintiff         paid          the      Fraudulent                 Invoices.


                             31.             Plaintiff            relied        upon         these      negligently                   made           inducements                   and/or          misrepresentations


          to    its      detriment             by        paying          the       Fraudulent                Invoices.             Plaintiff            has         suffered             and       continues             to    suffer


          ascertainable                    losses         as a result               of      Defendant's                  actions,              including              but         not     limited          to    Defendant's


          repeated             demands              that       Plaintiff            now         pay     the      Other           Invoices              as well.


                             32.             Plaintiff            has        suffered             and        continues                to     suffer          ascertainable                     losses       as       a result           of


          Defendant's                     negligent           misrepresentations.


                             33.             Defendant's                    actions          enumerated                  above             constitute           negligent                 misrepresentation.


                                                                                                             COUNT                 III


                             BREACH                      OF      THE            COVENANT                        OF        GOOD                 FAITH             AND              FAIR           DEALING


                             34.             Plaintiff             repeats            and        re-alleges               each           and         every          allegation                 contained             within         the



         preceding                  paragraphs                of the        Complaint                  as if     set forth               at length           herein.


                             35.             Implied             within          every          contract          and          commercial                transaction                     entered         into        in the     State


          of New             York          is a covenant                   of   good           faith     and      fair         dealing.


                             36.             By       and      through              the      acts       and      omissions                  detailed           more           fully        above,          Defendant               has


          breached                 its    obligation             of   good          faith       and      fair     dealing             with       Plaintiff.


                             37.             As     a direct             and       proximate                result        of     the        aforesaid            breach             of     the      duty        of    good       faith


          and         fair    dealing          by        Defendant,                Plaintiff           has      suffered              and      continues               to    suffer            ascertainable              losses.




                                                                                                                         -7-
          23053393v.1



                                                                                                                 7 of 8
FILED: NEW YORK COUNTY CLERK 06/27/2019 02:57 PM                                                                                                           INDEX NO. 653755/2019
NYSCEF DOC. NO. 1       Case 1:19-cv-07049 Document 1-1 Filed 07/29/19 Page 9 of 9 NYSCEF: 06/27/2019
                                                                          RECEIVED




                                                                                                                  COUNT                     IV


                                                                                                UNJUST                  ENRICHMENT


                              38.             Plaintiff              repeats              and        re-alleges                 each             and         every           allegation               con'



              preceding             paragraphs                  of    the      Complaint                  as      if   set      forth           at      length         herein.




                              39.             Defendant's                      failure          to     return           to      Plaintiff                 the        paymcats              totaling



              Fr==d=Lat                Invoices
                                                           unjustly
                                                                                    enriched             Defendant.                         Plaintiff             has        suffered           and



              ascertainabic                losses         as     a result            of     Defcñdst's                       unjust             cñrichment




                              WHEREFORE                                 Plaintiff               demands                      judgment                      against               Defendant


                                                                                                                                                                                  attorneys'
              damages,              consequential                    and       incidcñtal               damages,                 punitive                  damages,                                      fe




              and      any     other        relief        the        Court          may         deem           fair     and           equitable.




              Dated:                          June        24,        2019



                                                                                                                       WHITE                     AND             WILLIAMS                      LLP




                                                                                                     By
                                                                                                                       JAY              SHAPIRO
                                                                                                                        7 Times                  Square

                                                                                                                       New              York,            NY          10036

                                                                                                                       Phone:                   212-244-9500
                                                                                 8 of 8                                Email:                 shapiroj@whiteandwilliams.com
